IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA
ROHBANNI WILSON,
                                     NOT FINAL UNTIL TIME EXPIRES TO
      Appellant,                     FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
v.
                                     CASE NO. 1D15-2818
STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed May 2, 2017.

An appeal from the Circuit Court for Duval County.
Mark J. Borello, Judge.

Andy Thomas, Public Defender, and Joanna Aurica Mauer, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flannigan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      Rohbanni Wilson challenges his convictions and consecutive sentences for

first-degree murder, armed robbery, and possession of a firearm by a convicted

felon. We affirm the convictions without discussion, but vacate his sentences

because the trial court believed, based on our prior precedent, that it could not
exercise discretion in imposing consecutive mandatory minimum terms pursuant to

section 775.087(2)(d), Florida Statutes (the 10-20-Life statute). Consistent with our

decision in Burns v. State, 42 Fla. L. Weekly D690 (Fla. 1st DCA Mar. 23, 2017),

we remand for reconsideration of the sentences in light of Williams v. State, 186

So. 3d 989 (Fla. 2016). In so ruling, we certify conflict with Torres–Rios v. State,

205 So. 3d 883 (Fla. 5th DCA 2016), as we did in Burns.

      AFFIRMED in part, REVERSED in part, and REMANDED.


RAY, KELSEY, and WINOKUR, JJ., CONCUR.




                                         2